Title: Dumas to the American Commissioners, 22[–26] May 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, May 22[–26], 1778, in French: The Grand Pensionary wants to acknowledge your letter but cannot give you, until authorized, your due titles; he has offered to communicate verbally through me, and I shall wait until I can furnish him a copy of the treaty. Our friend [van Berckel] wants to know how the British commissioners will be received in America. He tells me in the meeting of the States Holland and Amsterdam stood out against a troop increase, and without them the other provinces can do nothing. I enclose a French translation of the document that I enclosed in Dutch with my last. Mr. Samuel Stockton is here, and departs tomorrow for Amsterdam and Germany; he left the enclosed letter with me.>
